Citation Nr: 0533339	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  03-13 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
scars of the left hemithorax and buttocks, currently 
evaluated as 10 percent disabling.

2.  Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 





INTRODUCTION

The veteran served on active duty with a recognized guerilla 
unit from October 1943 to June 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2001 and December 2002 
rating decisions issued by the Department of Veterans Affairs 
(VA) VA Regional Office (RO) in Manila, the Republic of the 
Philippines, that denied the above claims.  In August 2004, 
the Board remanded the claims for additional development.  


FINDINGS OF FACT

1.  The veteran's scars of the left hemithorax and buttocks, 
are productive of a 4 cm. x 0.8 cm. healed scar at the mid-
axillary line at the level of the ninth and tenth ribs, and a 
1 cm. x 1 cm. scar at the left buttock; his scars are not 
deep, are not shown to cause limited motion, and do not 
exceed 12 square inches (77 sq. cm.).  

2.  The veteran's only service-connected disability is: scars 
of the left hemithorax and buttocks, currently evaluated as 
10 percent disabling; the disability picture does not present 
an exceptional and unusual disability picture which renders 
impracticable the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
scars of the left hemithorax and buttocks have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.7, 4.118, Diagnostic Codes 7801, 7805 
(as in effect prior to August 30, 2002, and thereafter).   




2.  The criteria for a total rating based on individual 
unemployability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 
3.342, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

The veteran argues that increased ratings are warranted for 
his service-connected scars of the left hemithorax and 
buttocks.

As for the history of the disability in issue, see 38 C.F.R. 
§ 4.1 (2005), the veteran's service medical records show that 
on May 27, 1945, he was wounded in action.  His wounds were 
described as a penetrating, mild wound to the left side of 
the chest due to a mortar fragment causing a 3 x 4 centimeter 
(cm.) laceration to his left side behind the rib margin, and 
a 1 x 1 cm. laceration above the crest of the ilium, at the 
posterior lateral back.   His wounds were debrided under 
local anaesthesia.  Service medical records indicate that his 
wounds were healed and that he was to be discharged to duty 
on June 22, 1945.  As for the post-service medical evidence, 
a VA examination report, dated in June 1953, notes "off and 
on" complaints of left-side pain.  On examination, there was 
an oblique non-adherent, sutured scar 1 1/2 x 3/8 inch near the 
ninth and tenth ribs.  There was no keloid, palpable foreign 
body, or rib defect, and no tenderness.  There was also a 
slightly oblique, non-adherent scar 5/8 x 1/4 inch lateral to 
the left scapular line, one inch below the pelvic brim.  
There was no keloid, palpable foreign body, bone injury, or 
tenderness.  The relevant diagnosis was scars, non-adherent, 
left hemithorax and buttock from shrapnel fragment wounds, 
without other residuals.

In February 1954, the RO granted service connection for 
scars, SFW (shell fragment wound), left hemithorax and 
buttock, evaluated as 10 percent disabling.  In August 2000, 
the veteran filed a claim for an increased rating.  In 
September 2001, the RO denied the claim.  The veteran has 
appealed.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2005); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The RO has evaluated the veteran's scars of the left 
hemithorax and buttocks, as 10 percent disabling under 38 
C.F.R. § 4.118, Diagnostic Code (DC) 7804 (as in effect prior 
to August 30, 2002).  Under DC 7804, the 10 percent rating is 
the maximum rating available.  

As for the possibility of an increased rating under any other 
potentially applicable code, see Schafrath v. Derwinski, 1 
Vet. App. 589 (1991), under 38 C.F.R. § 4.118, DC 7801 (as in 
effect prior to August 30, 2002), third degree burn scars of 
an area or areas exceeding 12 square inches (77.4 cm.2) will 
be assigned a 20 percent evaluation.  Under 38 C.F.R. § 
4.118, DC 7805 (as in effect prior to August 30, 2002), scars 
may be evaluated on the basis of any associated limitation of 
function of the body part which they affected.  

The only relevant medical evidence is a VA examination 
report, dated in October 2000, which shows that the veteran 
complained of numbness over the scars, and pain during cold 
weather.  On examination, there was a 4 cm. x 0.8 cm. healed 
scar at the mid-axillary line at the level of the ninth and 
tenth ribs, and a 1 cm. x 1 cm. scar at the left buttock.  
There was no tenderness, adherence, ulceration or breakdown 
of skin, elevation or depression, underlying tissue loss, 
inflammation, edema, or keloid formation.  The scars were 
smooth, and light-flesh colored, with no disfigurement, and 
were not productive of limitation of function.  The diagnosis 
was healed scar, left hemithorax and buttock, residual of SW.  

The Board finds that a rating in excess of 10 percent under 
either DC 7801 or DC 7805 is not warranted.  The veteran's 
scars of the left hemithorax and buttocks are the result of 
gunshot and/or mortar (shell fragment) wounds, and there is 
no medical evidence to show that these scars exceeding 12 
square inches or that they are productive of a limitation of 
function.  

On August 30, 2002, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to scars and other skin disabilities.  Under DC 7801 (as in 
effect August 30, 2002), scars, other than head, face, or 
neck, that are deep or that cause limited motion, warrant a 
20 percent evaluation for: Area or areas exceeding 12 square 
inches (77 sq. cm.).  Under DC 7805 (as in effect August 30, 
2002), scars, other, will be rated based on limitation of 
function of affected part.

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.

(2) A deep scar is one associated with underlying soft tissue 
damage.

(3) A superficial scar is one not associated with underlying 
soft tissue damage.

(4) An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.

In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the Supreme Court 
and the Federal Circuit.  Karnas is inconsistent with Supreme 
Court and Federal Circuit precedent insofar as Karnas 
provides that, when a statute or regulation changes while a 
claim is pending before VA or a court, whichever version of 
the statute or regulation is most favorable to the claimant 
will govern unless the statute or regulation clearly 
specifies otherwise.  Accordingly, the rule adopted in Karnas 
no longer applies in determining whether a new statute or 
regulation applies to a pending claim.  Pursuant to Supreme 
Court and Federal Circuit precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.   See VAOPGCPREC 7- 
2003 (Nov. 19, 2003); see also, 38 U.S.C.A. § 5110(g) (West 
2002); 38 C.F.R. § 3.114; VAOPGCREC 3-2000 (Apr. 10, 2000) 
(revised regulations do not allow for their retroactive 
application unless those regulations contain such provisions 
and may only be applied as of the effective date).  The 
former criteria, on the other hand, if more favorable, may be 
applied without any such limitations.  

In this case, the Board notes that the criteria in Diagnostic 
Codes 7801 and 7805 are essentially unchanged, and that the 
analysis is essentially identical to that as previously 
discussed under the old versions.  Therefore, the new 
criteria cannot be considered more beneficial to the 
veteran's claim, and a rating in excess of 10 percent is not 
warranted under the new criteria.   The Board also points out 
that the veteran's scars are not in widely separated areas, 
i.e., as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk.  Both are in the 
lower back region.

With regard to an extra-schedular rating, in Floyd v. Brown, 
9 Vet. App. 88 (1996), the Court held that the Board does not 
have jurisdiction to assign an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents of testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO's conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1), 
or from reaching such a conclusion on its own.

Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating 
is in order where there exists such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  In this case, the record 
does not reflect frequent periods of hospitalization because 
of the veteran's service-connected disability which is in 
issue, nor has there been a showing of interference with his 
employment to a degree greater than that contemplated by the 
regular schedular standards which are based on the average 
impairment of employment.

In summary, the Board finds that the medical evidence and 
other evidence of record does not show that the veteran's 
disability which is in issue presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  The record 
does not present an exceptional case where his currently 
assigned evaluation is found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired). Accordingly, the Board finds that 
the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


II.  TDIU

The veteran argues that TDIU is warranted.  In a "Former POW 
medical history" (VA Form 10-0048), received in August 2000, 
he reported that he was a farmer from 1953 to 1990.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more.  If there 
are two or more such disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  If the schedular 
rating is less than 100 percent, the issue of unemployability 
must be determined without regard to the advancing age of the 
veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be 
considered are the veteran's education, employment history 
and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991).

Being unable to maintain substantially gainful employment is 
not the same as being 100 percent disabled.  "While the term 
'substantially gainful occupation' may not set a clear 
numerical standard for determining TDIU, it does indicate an 
amount less than 100 percent."  Roberson v. Principi, 251 
F.3d 1378 (Fed Cir. 2001).

In Part I, the Board determined that the veteran's only 
service-connected disability, his scars of the left 
hemithorax and buttocks, is properly evaluated as 10 percent 
disabling.  Given the foregoing, the veteran's combined 
evaluation is 10 percent.  See 38 C.F.R. § 4.25 (2005).  The 
veteran is also shown to have a number of disabilities which 
have not been service connected, to include acute 
gastroenteritis, hypertension, pneumonia, and osteoarthritis.  
See reports from Golden City Medical Specialty Clinic; 
General Santos City Hospital.  

At issue is whether the veteran's service-connected disorder, 
without consideration of any of his nonservice-connected 
disabilities, preclude all forms of substantially gainful 
employment in the national economy which are consistent with 
his education and occupational experience and which would 
afford a living wage.

Given the veteran's aforementioned evaluation, and his 
combined evaluation, at no time has the veteran met the 
minimum schedular requirements for TDIU.  See 38 C.F.R. § 
4.16(a).

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An 
extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. §§ 3.321, 4.16(b).  It is the established policy of VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities shall be rated totally disabled.  For 
VA purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation. VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).  
Factors such as employment history, as well as educational 
and vocational attainments, are for consideration.

Assignment of a TDIU evaluation requires that the record 
reflect some factor that "takes the claimant's case outside 
the norm" of any other veteran rated at the same level.  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. 
§§ 4.1, 4.15).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A disability rating in 
itself is recognition that the impairment makes it difficult 
to obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Id.

The Board finds that the claim must be denied.  The Board's 
discussion of the veteran's only service-connected 
disability, in Part I, is incorporated herein.  Again, the VA 
examiner stated that the veteran's scars are not productive 
of limitation of function.  Based on the foregoing, the Board 
finds that this evidence does not show that the veteran's 
disability results in unemployability, and that the claim 
must be denied.


III.  Conclusion

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


IV.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  VA promulgated regulations 
that implement these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant notice letters in May 
2001, and November 2003, (hereinafter "VCAA notification 
letters") that informed him of the type of information and 
evidence necessary to support his claims.  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC), and the supplemental statements of the case 
(SSOCs), he was provided with specific information as to why 
these particular claims were being denied, and of the 
evidence that was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letters informed the appellant of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2005).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letters contained a specific 
request for the appellant to provide additional evidence in 
support of his claims.  He was asked to identify all relevant 
treatment that he desired VA to attempt to obtain.  He was 
asked to identify all relevant treatment and to complete 
authorization (VA Forms 21-4142) for all evidence that he 
desired VA to attempt to obtain.  In addition, he was 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) by 
way of the SOC and the August 2005 SSOC.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication - 
the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

Additionally, any defect with respect to the timing of the 
VCAA notice in this case was nonprejudicial.  There is no 
indication that the outcome of the case has been affected, as 
all evidence received has been considered by the RO.  
Accordingly, there is no indication that the outcome of the 
case would have been different had the appellant received 
pre-adjudicatory notice.  He has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claims.  See Mayfield v. Nicholson, 19 Vet. App. 220 
(2005).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records.  The veteran has been 
afforded a VA examination. The Board concludes, therefore, 
that decisions on the merits at this time do not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist 



could be no more than harmless error.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

A rating in excess of 10 percent for service-connected scars 
of the left hemithorax and buttocks is denied.

Entitlement to a TDIU is denied.


____________________________________________
P. M. DILORNEZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


